Gase 2:18-c-80894-BLE Becument $6 Filed 82/42/28 Rage 4 8f 4

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007.

February 11, abe

 

 

   
  

nada ya ai cca RU ECTAREATICS retain ad \

The Honorable Denise L. Cote

United States District Judge heyyy regs SEL A Ty
Southern District of New York H eee

New York, New York 10007 i?

 

Re: United States v. Percy Vasquez-Drew, et ali, °~ ~~"

S119 Cr. 91 (DLC)
MEMO ENN BSED

As the Court is aware, the defendant in the above case, Percy Vasquez-Drew, is
scheduled to appear before Your Honor this Friday, February 14, 2020, at 3:30 P.M. At that time,
the parties anticipate they will request the Court conduct a change-of-plea hearing, obviating the
need for a trial in this case. Accordingly, the parties jointly request the Court adjourn the
previously scheduled pre-trial filing deadlines to February 18, 2020, at 12:00 P.M., and the final
pre-trial conference to February 19, 2020, at 1:00 P.M.

“rhe. fe ate oleate RW,
‘ ir 7 Respectfully submitted,
Ge Chatter bods OF aol, ‘eavieal
Vos be GEOFFREY S. BERMAN

    

Dear Judge Cote:

 

* Af ae a A fo United States Attorney
pm bhe
By: /s/
{ af 4/40 Matthew Hellman
Michael Krouse
Samuel Adelsberg

Assistant United States Attorneys
(212) 637-2278

SO ORDERED:

 

HONORABLE DENISE L. COTE
United States District Judge
Southern District of New York

 
